Name: Council Regulation (EC) No 344/96 of 26 February 1996 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  plant product;  deterioration of the environment
 Date Published: nan

 28 . 2. 96 I EN I Official Journal of the European Communities No L 49/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 344/96 of 26 February 1996 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff 5. Subheading 2309 90 20 (*) includes only residues from the manufacture of starch from maize, and does not cover blends of such residues with products derived from other plants or products derived from maize otherwise than in the course of the production of starch by the wet process, containing:  screenings from maize used in the wet process in a proportion not exceeding 1 5 % by weight, and/or,  residues of maize steep-water, from the wet process, including residues of steep-water used for the manufacture of alcohol or of other starch derived products . THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 28 and 1 1 3 thereof, Having regard to the proposal from the Commission ('), Whereas residues from the manufacture of starch from maize fall within heading 2303 of the Combined Nomen ­ clature as set out in Annex I to Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2); whereas some imports comprise a blend of residues from the manufacture of starch from maize with certain other types of residue, in particular screenings from maize and residues of maize steep-water used for the manufacture of alcohol or of other starch derived products; whereas those mixtures must be classified under heading 2309; Whereas, in accordance with the outcome of the negotia ­ tions with the United States, some of these blends may be imported into the Community free of duty, whereas they should be described in an additional note to Chapter 23 and an appropriate subheading should also be created; whereas Regulation (EEC) No 2658/87 should be amended accordingly, These products may also contain residues from the extraction of maize germ oil by the wet milling process. HAS ADOPTED THIS REGULATION: Their starch content may not exceed 28 % by weight on the dry product in accordance with the method contained in Annex 1.1 to Commission Directive 72/199/EEC, their fat content may not exceed 4,5 % by weight on the dry product determined in accor ­ dance with method A contained in Annex I to Commission Directive 84/4/EEC and their protein content may not exceed 40 % on the dry product determined in accordance with the method contained in Annex 1.2 to Commission Directive 72/199/EEC. Article 1 Regulation (EEC) No 2658/87 is hereby amended as follows: 1 . the following additional note is hereby incorporated in Chapter 23 : 0 Taric code 1996: 2309 90 31*05 2309 90 41 ' 25.'; (') OJ No C 4, 9 . 1 . 1996, p. 2. (2) OJ No L 256, 7. 9 . 1987, p. 1 . Regulation as last amended by Commission Regulation (EC) No 3009/95 (OJ No L 319, 30 . 12. 1995, p. 1 ). 2. the subheadings in heading 2309 are hereby amended as follows: No L 49/2 ( ENH Official Journal of the European Communities 28 . 2. 96 Description Rate of duties Supplementary unit'CN code autonomous % conventional % ( i ) (2) (3) (4) (5) 2309 10 to 2309 90 10 unchanged 2309 90 20 (')   Products referred to in Additional Note 5 to this Chapter   Other: exemption exemption 2309 90 31 to 2309 90 98 unchanged (') Taric codes 1996: 2309 90 31 ' 05 2309 90 41*25.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1996 . For the Council The President S. AGNELLI